                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DISTRICT

LAVON GAY,                                      )
                                                )
           Plaintiff,                           )
                                                )
      v.                                        )          No. 4:18-CV-00529-NCC
                                                )
CURTIS ANTHONY FORD,                            )
ANDREW MICHAEL BROWN,                           )
TIMOTHY NOLAN, and                              )
ELLIS C. BROWN,                                 )
                                                )
           Defendants.                          )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon defense counsel’s filing of a response to the Court’s

Order dated October 12, 2018. See ECF No. 16 (filed ex parte under seal). Counsel has given

the Court the last known addresses of Defendants Curtis Anthony Ford and Ellis C. Brown. As

Plaintiff is proceeding in forma pauperis, the Court will order the Clerk of Court to effectuate

service of process through the United States Marshal’s Office. A copy of the summons and

return of summons shall be filed under seal and will not be served on Plaintiff, as these

documents will contain Defendants Ford’s and Brown’s last known home addresses.

       Additionally, defense counsel indicates that Defendants Andrew Brown and Timothy

Nolan are still employed by the City of St. Louis in its Police Department. Counsel agrees to

waive service on behalf of these Defendants and seeks an extension of time to December 4,

2018, to file a response pleading. The motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall issue process or cause process to issue

upon the complaint as to Defendants Curtis Anthony Ford and Ellis C. Brown. Service shall be
effectuated at the addresses provided by defense counsel in the Response to the Court’s Order

dated October 12, 2018. [ECF No. 16]

       IT IS FURTHER ORDERED that because Plaintiff is proceeding in forma pauperis in

this action, service shall be effectuated by the United States Marshal’s Office through summons,

pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and will not be served upon Plaintiff, as these documents will contain

Defendants’ last known home addresses.

       IT IS FURTHER ORDERED that Defendants Andrew Brown and Timothy Nolan shall

have until December 4, 2018, to file their responsive pleadings.

       Dated this 30th day of October, 2018.

                                                         /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                               -2-
